Citation Nr: 0700750	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  97-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which determined that new and 
material evidence had not been received in order to reopen a 
claim of entitlement to service connection for a nervous 
condition.

In April 1997 and June 1999, the veteran testified before 
Hearing Officers sitting at the RO.  In February 2001, he 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge.  Transcripts of all hearings 
are associated with the claims file.

In June 2001, the Board determined that new and material 
evidence had been received in order to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
and remanded the case for further development and de novo 
review by the RO.  Thereafter, in April 2004, the Board again 
remanded the merits of the veteran's claim for additional 
development.  In a December 2005 decision, the Board 
determined that service connection for a psychiatric disorder 
was not warranted.  The veteran subsequently appealed to the 
Court of Appeals for Veterans Claims (Court).  

In an August 2006 Joint Motion for Remand, which was granted 
by Order of the Court in September 2006, the parties (the 
Secretary of VA and the veteran) determined that a remand was 
warranted.


FINDING OF FACT

Resolving all doubt in the veteran's favor, his currently 
diagnosed bipolar affective disorder is related to his 
documented in-service mental problems. 

CONCLUSION OF LAW

Bipolar affective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

As the Board herein grants the veteran's claim of entitlement 
to service connection for bipolar affective disorder, no 
further action is required to comply with the VCAA and the 
implementing regulations that might otherwise be for 
consideration in the processing of this claim.  

At his RO and Board hearings and in documents of record, the 
veteran contends that he has a current psychiatric disorder, 
to include bipolar affective disorder, which began during his 
military service.  Specifically, he alleges that he suffered 
a nervous breakdown while serving in Italy in 1974 and his 
current psychiatric symptomatology is the same as in 1974.  
Therefore, the veteran claims entitlement to service 
connection for a psychiatric disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that, under 38 C.F.R. § 3.384, as in effect 
August 28, 2006, defines the term 'psychosis' to include 
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic disorder 
not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  See 71 
Fed. Reg. 42, 785 (July 28, 2006). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that, at the 
time of his February 1978 separation examination, he reported 
a history of frequent trouble sleeping, nervous trouble, and 
a mental breakdown in 1974.  Upon clinical evaluation, it was 
noted that he had been diagnosed in the past as schizoid 
personality.  Specifically, it was documented that the 
veteran had a history of a period of schizoid personality and 
paranoid trends.  It was noted that in 1974 the veteran 
experienced a nervous breakdown in Italy and was transferred 
to Germany for treatment.  Thereafter, the veteran was sent 
to the United States Air Force Medical Center at Keesler Air 
Force Base three times for evaluation.  His last psychiatric 
treatment had been in September 1977 and, at that time, the 
psychiatrist felt that the veteran's condition was not of 
such a severity such as to warrant him unable to adapt to 
military service.  It was also noted that the veteran had 
frequent trouble sleeping from 1974 to 1975 due to problems, 
but had no real problem sleeping since then.  

The Board notes that the National Personnel Records Center 
(NPRC) indicated that there were no available records, to 
include Surgeon General Office records, for the veteran's 
psychiatric treatment in Wiesbaden, Germany, and that all 
available records had been forwarded to the RO.  Therefore, 
and as directed by the Joint Motion for Remand, the Board's 
presumption that the veteran's in-service psychiatric 
treatment records are unavailable requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  

The Board initially notes that, as reflected by current VA 
treatment records, the veteran has diagnoses of bipolar 
affective disorder, anxiety state, and personality disorder.  
The Board observes that his service medical records reveal a 
diagnosis of schizoid personality.  To the extent that the 
veteran has a personality disorder, personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
Additionally, in May 2003, the veteran and his representative 
indicated that they did not contend that the veteran's 
personality disorder should be service connected because it 
was a developmental congenital disorder.  

Additionally, the record fails to show that the veteran 
manifested a psychosis, as defined by regulation, to a degree 
of 10 percent within the one year following his service 
discharge in February 1978.  In this regard, the Board notes 
that in June 1978, the veteran was diagnosed as having 
anxiety neurosis and, at an October 1978 VA examination, the 
examiner was unable to find a neuropsychiatric disease.  As 
such, presumptive service connection is not warranted for 
psychosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, pertinent to the veteran's currently 
diagnosed bipolar affective disorder, the Board finds that, 
resolving all doubt in his favor, service connection is 
warranted for such disease.

Specifically, while the veteran's service medical records 
only document a diagnosed personality disorder, such reflect 
that he had a nervous breakdown.  At his April 1997, June 
1999, and February 2001 hearings, the veteran testified that, 
during the time of his 1974 in-service nervous breakdown, he 
could not think clearly; withdrew from friends; had mood 
swings; became short-tempered and unable to sleep; and felt 
depressed, paranoid, irritable, and nervous, with shaking, 
and trembling.  While the veteran is a layperson and is not 
competent to offer a medical diagnosis or opinion, he is 
capable of describing symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, despite the 
fact that a personality disorder was the only diagnosed 
psychiatric disorder during the veteran's military service, 
the Board finds that he experienced the above-noted 
psychiatric symptomatology at the time of his 1974 nervous 
breakdown.

With regard to whether the veteran has a current psychiatric 
disorder, to include his presently diagnosed bipolar 
affective disorder, three medical opinions were obtained.  

At his July 1999 VA examination, the veteran was diagnosed as 
having a personality disorder, not otherwise specified.  The 
examiner commented that the veteran appeared to have received 
several differing diagnoses, but that he did not believe that 
the veteran met the criteria for schizotypal personality 
disorder and he was unable to identify any histrionic 
tendencies during the examination.  It was noted that, in 
some ways the veteran revealed a pervasive pattern of 
detachment from social relationships which could be 
associated with a schizoid personality disorder, but the 
anger that he displayed was somewhat inconsistent with that 
type of diagnosis.  The examiner further indicated that there 
was not enough evidence to warrant a diagnosis of a bipolar 
disorder and the veteran's family history appeared to argue 
against that.  Also, the veteran's relative isolation 
throughout his lifetime suggested the likelihood of a 
personality disorder.  The examiner concluded that he was 
unable to find evidence that the veteran's problems began 
specifically with his period of military service.

In October 2002, the veteran reported for another VA 
examination. He was diagnosed as having a personality 
disorder. The examiner commented that the examination was 
remarkably similar to the 1999 examination. Once again, the 
examiner was unable to find enough evidence to support a 
diagnosis of bipolar disorder.  He indicated that he was 
unable to completely rule out the probability that the 
veteran had bipolar disorder, but in the examinations the 
veteran had provided little evidence of such a disorder.  The 
examiner concluded that the most appropriate diagnosis was 
that of a personality disorder.  He further commented that 
personality disorder have been felt to have their origins 
relatively early in life and there was no evidence that the 
veteran's psychiatric difficulties began, were caused by, or 
exacerbated by his military service.

In November 2002, the claims folder was forwarded to a VA 
psychiatrist for an opinion. The psychiatrist reviewed the 
record and noted that current VA treatment records reflected 
a diagnosis of bipolar affective disorder.  He further noted 
that the veteran's current psychiatric symptoms revealed mood 
and anxiety problems as well as chronic fair to poor social 
and occupational functioning.  The psychiatrist then 
indicated that the veteran may have dysthymia and/or 
generalized anxiety disorder.  However, as reported by the 
psychiatrist, the etiology of such disorders was usually 
genetic, with some environmental factors, but a specific 
etiology could not be determined.  The psychiatrist opined 
that it was likely that the veteran's current mental health 
problems were related to those documented during his period 
of service.  He noted that the mood and anxiety symptoms with 
chronic poor social functioning could easily have been termed 
a personality disorder at some time and significant stress 
could have led to the reported "nervous breakdown."  
However, the psychiatrist stated that, in order to determine 
this with any certainty, the medical records from the 
veteran's military treatment would have to be found.

As such, the Board finds that there is an approximate balance 
of positive and negative evidence regarding whether the 
veteran has a current psychiatric disorder, other than a 
personality disorder, that is related to his military 
service.  Therefore, the Board resolves all doubt in favor of 
the veteran and determines that his currently diagnosed 
bipolar affective disorder, as noted in VA treatment records 
and by the November 2002 VA psychiatrist, was incurred during 
his military service.  In this regard, the Board notes that 
such was not diagnosed until 1998, more than 20 years after 
his period of service; however, the November 2002 VA 
psychiatrist indicated that it was likely that the veteran's 
current mental health problems were related to those 
documented during his period of service.  Specifically, he 
indicated that the mood and anxiety symptoms with chronic 
poor social functioning could easily have been termed a 
personality disorder at some time and significant stress 
could have led to the reported "nervous breakdown."  The 
Board notes that the November 2002 VA psychiatrist indicated 
that to determine such with any certainty, the medical 
records from his military treatment would have to be found.  
However, as such records are unavailable, the Board has 
carefully considered the benefit of the doubt rule and, 
resolving all doubt in favor of the veteran, finds that 
bipolar affective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




ORDER

Service connection for bipolar affective disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


